Citation Nr: 9920360	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel








INTRODUCTION

The veteran's record of service (DD-214) shows he had 
certified service from August 1986 to August 1990, with four 
years and 28 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted service connection for lumbosacral 
strain with assignment of a 10 percent evaluation effective 
October 23, 1995, the date of claim.

Following the conduct of a VA examination in July 1998, in an 
August 1998 Supplemental Statement of the Case/rating action, 
the RO granted a 20 percent evaluation for the veteran's 
disability of the lumbar spine, effective October 23, 1995.  

Although an increased evaluation of 20 percent has been 
recently granted for the veteran's disability of the lumbar 
spine by rating action of August 1998, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, the issue of entitlement to an 
increased evaluation for service connected disability of the 
lumbar spine remains in appellate status.  


FINDING OF FACT

Lumbosacral strain is productive of not more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1994), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a low back disability in October 1995.

By rating action of July 1996, the RO granted service 
connection for lumbosacral strain syndrome for which 10 
percent evaluation was assigned under Diagnostic Code 5293.  
The grant was based upon service medical records, post-
service private medical records and the results of a VA 
examination conducted in November 1995.  

The service medical records documented several occurrences of 
low back problems during service.  A VA examination conducted 
in November 1995 revealed a diagnosis of L5 radiculopathy 
possibly related to a small disc herniation being attributed 
to some early degenerative changes.

In August 1996, the veteran appealed the July 1996 rating 
action.  Also submitted at that time was private medical 
evidence.  A neurological evaluation conducted in November 
1995 revealed reduced recruitment in muscles supplied 
principally by L5 nerve roots affecting the right side more 
that the left.  The evaluation also showed that nerve 
conduction studies, including distal and reflex latencies 
were within normal range.  A private medical record dated in 
August 1996 indicated that the veteran had an 11 year history 
of low back pain with radiation to both legs increasing in 
severity for the past several months despite rigorous 
physical therapy.  Diagnoses of L5 radiculopathies secondary 
to bulging disc, positional; shoulder girdle errtheropathy 
rule out C5-6 disc; occipital neuralgia, and occipital 
adenopathy of unknown etiology, were made.

In a Statement of the Case/rating action dated in February 
1997, the RO denied an evaluation in excess of 10 percent for 
the service connected disability of the lumbar spine. 

In a substantive appeal filed in June 1997 the veteran 
indicated that his back disability was much more severe than 
the 10 percent evaluation assigned and he stated that he was 
on home traction, using a cane, and undergoing physical 
therapy twice a week.

In August 1997, VA outpatient records dated in 1997 were 
received.  The records showed that in March 1997, the veteran 
was seen for complaints of increased pain in the leg from the 
back and numbness to the toes.  An examination was conducted 
in June 1997 at which time the veteran complained of constant 
low back pain with intermittent radiation into the right 
buttock anterior thigh to the lateral left foot, including 
small toe.  It was noted that the veteran could ambulate 1/4 
mile limited by leg pain.  

Physical examination of the back revealed no scoliosis.  
Range of motion showed forward flexion to 90 degrees and 15 
degrees extension with pain.  There was no pain on lateral 
rotation to 20 degrees.  Straight leg raise testing was 
negative.  An assessment of chronic right L5 radiculopathy 
was made.  A second examination was conducted in July 1997, 
at which time an assessment of chronic L5 radiculopathy was 
again made.

A VA examination of the spine was conducted in November 1997.  
The veteran complained of constant low back pain.  He 
reported that bending over was no problem but that he 
experienced extreme pain when trying to extend following 
bending.  He complained of flare-ups a couple of times a 
month, lasting two to three days.  The veteran also 
complained of pain following periods of prolonged sitting and 
reported that he occasionally experienced right foot 
numbness.  

Physical examination conducted in November 1997 revealed no 
postural abnormalities or fixed deformities.  Musculature of 
the back was normal and there were no increased muscle 
spasms.  Range of motion testing showed forward flexion of 
110 degrees and backward extension of 20 degrees, and the 
examiner noted the veteran's obvious discomfort when coming 
from extension from a flexed position. Range of motion 
testing also showed left and right lateral flexion of 45 
degrees, and left and right rotation of 80 degrees.  

Neurological examination of the lower extremities was intact.  
X-ray films of the lumbar spine showed mild disc space 
narrowing of L5-S1 and minimal degenerative changes.  It was 
also noted that an MRI done in 1997 revealed a 3 mm broad-
based posterior disc at L4-L5, and a minimal disc also at L5-
S1.  There was no evidence of spinal stenosis or foraminal 
stenosis.  An EMG was also done which showed mild or old 
right L5 radiculopathy and possible minimal right L4 
radiculopathy.  A diagnosis of low back pain with radicular 
symptoms in the L5 distribution with no evidence of a 
herniated disc was made.

A VA examination was conducted in July 1998.  The veteran 
complained of central low back pain with radiation to his 
right greater than left lower extremity.  He reported 
experiencing significant numbness in both lower extremities 
and stated that his pain and numbness was worse when sitting 
and driving and became better when lying supine.  Objective 
examination revealed normal paraspinous musculature with no 
evidence of distal atrophy.  Motor examination was 5/5.  
Sensory examination was intact and symmetrical for both lower 
extremities with the exception of decreased sensation in the 
right lateral foot.  Straight leg raise testing was negative.  
It was reported that the veteran had full range of motion 
with pain on forward flexion.  

X-ray films of the lumbar spine showed decreased disc space 
at L5-S1.  An MRI of the lumbar spine showed a 3 mm broad-
based posterior disc at L4-5.  Also noted was a mild to 
moderate posterior bulge at L5-S1.  There was no evidence of 
spinal stenosis at all levels.  An assessment of multi-level 
degenerative disc disease of the lumbar spine was made.  

The examiner stated that the veteran had a small herniated 
nucleus pulposus at two levels, L4-5 and L5-S1.  It was noted 
that the L4-5 herniated disc was larger and did indent the 
thecal sac, whereas the L5-S1 disc did not.  The examiner 
reported that the L4-5 disc did not correspond to any 
physical subjective complaints or objective findings made 
upon examination, but that the L5-S1 disc did appear to 
correspond to a slight decrease in sensation on the S1 
distribution.  It was noted that the veteran appeared to have 
a significant amount of pain and that this appeared to 
inhibit the veteran's functional abilities and ability to 
maintain employment.  

The examiner reported that the veteran was experiencing a 
significant amount of low back pain which was mechanical in 
nature.  It was commented that the pain in the lower 
extremities and the numbness and pain in the feet was a 
subjective finding only.  The examiner concluded that the 
veteran would require further rehabilitation in order to 
regain his employment status.

In an August 1998 rating action, the RO granted a 20 percent 
evaluation for lumbosacral strain evaluated under Diagnostic 
Code 5293.

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of his service-connected disability of the lumbar 
spine have increased.  The Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107.  That is, he has initially presented subjective 
complaints which, given the nature of the disability 
involved, are sufficient to make his claim plausible. 

The veteran is in receipt of a 20 percent evaluation for a 
disability of the lumbar spine currently evaluated under 
Diagnostic Code 5293.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms.  A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is provided 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

Also potentially applicable to the claim are the rating 
criteria found under Diagnostic Code 5292.  Under this code, 
compensable ratings are assigned for limitation of motion of 
the lumbar spine when that limitation is slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1998).

Additionally, a 20 percent evaluation is warranted under 
Diagnostic Code 5295 for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent is the 
maximum rating provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, pertaining to lumbosacral strain.  The 40 percent 
evaluation under that code contemplates a severe disability 
with symptoms such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In this case, the objective medical evidence does not reveal 
that there is any listing of the veteran's spine, that 
Goldthwaite's sign is positive, or that marked limitation of 
forward bending in a standing position is shown.  
Accordingly, there is no evidentiary basis upon which an 
increased evaluation may be assigned under Diagnostic Code 
5295.



Furthermore, the Board has also considered whether severe 
limitation of motion has been shown warranting a 40 percent 
evaluation under Diagnostic Code 5292.  However, as noted 
upon the most recent VA examination report of 1998, range of 
motion at that time was described as full, albeit with pain 
noted upon forward flexion.  Accordingly, an increased 
evaluation would not be warranted under Diagnostic Code 5292.

The Board finds that Diagnostic Code 5293 is the most 
appropriate for the evaluation of the veteran's disability, 
and, as the Board noted earlier, the RO has rated his back 
disability under this code.  Under this Diagnostic Code a 
higher evaluation of 40 percent is assigned when 
intervertebral disc syndrome is shown to be severe with 
recurring attacks and only intermittent relief and when 
pronounced with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Recent VA medical examinations found the veteran's disability 
of the lumbar spine was characterized by small herniated 
nucleus pulposus on two levels, and multi-level degenerative 
disc disease.  There was no evidence of spinal deformity or 
paraspinous muscle spasm.  The veteran complained of pain on 
motion and such was documented by the examiner during the 
course of range of motion testing.  

However, muscle strength was shown to be 5/5, bilaterally, 
and sensation was intact and symmetrical for both lower 
extremities except for decreased sensation in the right 
lateral foot.  The examiner indicated that the numbness 
described by the veteran was a subjective finding only.  The 
most recent medical evidence does not establish the presence 
of sciatic neuropathy, demonstrable muscle spasm, absent 
ankle jerk or other neurological findings consistent with the 
criteria required for the assignment of a 40 percent 
evaluation under Diagnostic Code 5293.





The Board notes that consideration of pain and limitation of 
function is warranted in this case.  See VAOPGCPREC 36-97.  
However, it is also noted that findings of dysfunction due to 
pain must supported by adequate pathology, such as evidence 
of weakness or atrophy.  See 38 C.F.R. § 4.40.

As indicated previously, although the evidence includes the 
veteran's subjective reports of near constant back pain and 
reports of pain on motion, the objective medical findings are 
not indicative of severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  

While the veteran has multi-level degenerative disc disease, 
there is no evidence of weakness, muscle atrophy or other 
neurological findings suggestive of a severe or pronounced 
disability.  Therefore, the Board finds that the veteran's 
back disorder is appropriately rated at 20 percent for 
intervertebral disc syndrome, including consideration of pain 
on use and limitation of function.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5293.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds the preponderance of the evidence is against 
the claim for an increased rating.  Since the medical 
evidence demonstrates moderate intervertebral disc syndrome 
but not severe intervertebral disc syndrome, including 
consideration of pain on use and functional impairment, the 
Board finds that a rating higher than 20 percent is not 
warranted and must be denied.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

